Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/04/2019 has been considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority based on Japanese Patent Application No. JP2018-169673, filed on September, 11, 2018.
Claim Objections
Claims 1-5 and 7-8 is objected to because of the following informalities as it’s not clear what the steps are in the claim because it says “HMI” should be “Human Machine Interface”. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  route decision unit, HMI control unit, notification unit includes and display unit. in claims 1-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding claim 1, recites “wherein, in a case where the vehicle performs a lane change after a notification of the guidance information”, it is unclear when the notification will stop or whether the notification will continue even after doing a lane change as in multiple lane change or does it keep going even if there is no need to do a lane change in claim 1. Therefore Claim 1 is rejected under 35 U.S.C. 112(b).
Examiner notes independent claims 9 and 10 is rejected under the same rational.
Examiner notes dependent claims 2-8 are dependent from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable in view of Fujisawa et al (US 2018/0297611 A1) in view of Kanno (US 2018/0216955 A1).

	Regarding claim 1, Fujisawa teaches a notification system comprising (see Fujisawa paragraphs “0008-0010” “a notice management apparatus is provided as controlling a notice instrument providing a notice to an occupant of a vehicle”), 
a route decision unit that decides a route to a destination of a vehicle comprising (see Fujisawa paragraphs “0039” and “0047” “In addition, the periphery monitoring ECU 91 determines whether a lane change to an adjacent lane is possible based on the detection of the parallel-traveling vehicle A2 traveling the adjacent lane, thereby outputting a determination result to the communication bus 99 as the monitoring information”),

an HMI control (i.e. an HMI system 10) unit that controls a notification start time of the guidance information for each lane on the basis of the number of lanes between the traveling lane and the recommended lane (see Fujisawa paragraphs “0032”, “0063-0065”, “0070” and “0087” “FIG. 10 illustrates a scene where after once moving from the lane located on the left side among three lanes to the intermediate lane, the vehicle A returns to the left lane. The procedure up to the completion of the first-time lane change is substantially identical to that in the state indicated in FIG. 9 (refer to (A) and (B) of FIG. 10). In response to the confirmation of a movable space of the vehicle A in the left lane after moving to the intermediate lane, the countdown up to the steering start is started again (refer to (C) of FIG. 10)”),
wherein, in a case where the vehicle performs a lane change after a notification of the guidance information (see Fujisawa figures 9-10 and paragraphs “0032”, “0063-0065”, “0070”, “0076”, “0080” and “0087” “The following states indicated in FIG. 9 and FIG. 10 are scenes where the lane changes are performed in multiple times based on the intermediate-term travel plan. FIG. 9 illustrates a scene where after once moving from the lane located on the left side among three lanes to the intermediate lane, the vehicle A further moves to the passing lane on the right side. In the state indicated in FIG. 9, the procedure from the approval of the lane change up to the countdown start is 
However Kanno teaches HMI control unit continues a notification of the guidance information even when a notification start time which is set for a lane after a lane change has not been reached (see Kanno paragraph “0034” regarding showing the notification as long as the lane change has not been reached or until the lane change is done “The display 60 can thereby notify the driver that the vehicle V is approaching the end point P1E in advance”, in addition to see figure 9 and paragraph “0054” regarding continuing the lane change notification through multiple lanes “The example illustrated in FIG. 9 illustrates the case where the vehicle V is traveling in a left-end lane of a road with three lanes on one side and travel recommended sections P11, P12, P13 are set in this order from the left end. Since the travel recommended sections P11, P12 out of these sections will end soon, the vehicle V is recommended to perform lane change to a right-end lane. As illustrated in FIG. 9, transition regions Q11, Q12 set respectively near the end points of the travel recommended section P11, P12 have a pattern whose far end is tilted to the right side on which the target lane is present, while extending in the traveling direction of the vehicle V.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Notice management apparatus and notice management method of Fujisawa to provide the lane display device and the lane display method which can reduce confusion of a driver by displaying the region indicating the transition from or to the section of the lane (Kanno paragraph “0034”).

Regarding claim 2, Fujisawa teaches wherein the HMI control unit sets the notification start time with respect to each of a plurality of lanes in which traveling is possible in the same 

Regarding claim 5, Fujisawa teaches wherein the HMI control unit ends a notification of the guidance information in a case where the vehicle is not traveling in the recommended lane and the vehicle reaches the lane change limit point (see Fujisawa paragraph “0085” and “0089” “When it is determined that the time-out period elapses without any input of the approval manipulation, the sequence proceeds to S124. At S124, a notice indicating that a lane change is not executed is announced; then, the notice execution process is ended. By contrast, when the approval manipulation is inputted before the waiting period reaches the time-out period, the sequence proceeds to S125.”).

Regarding claim 6, Fujisawa teaches wherein, as the traveling lane of the vehicle becomes farther away from the recommended lane, the lane change limit point becomes more distant from a lane change point (see Fujisawa paragraphs “0064-0065” regarding increasing the time distance as the vehicle needs more time to do lane change through 

Regarding claim 8, Fujisawa teaches wherein the notification unit includes a display unit that displays an image, and the HMI control unit moves and displays an image relating to the guidance information in accordance with a change of the traveling lane of the vehicle (see Fujisawa figure 10 and paragraphs “0058”, “0102-0108” and “0115” “the methods for adjusting the countdown making the notice start point of time earlier is different from that of the first embodiment. In detail, a period of time required to count one numeric character is adjusted in the countdown of “3, 2, 1” by the digital display of the countdown display part 351 and the sound guidance of the audio speaker 15 (refer to FIG. 2). That is, when the notice start point of time is made earlier, the countdown is executed which decreases one numeric character per 1.5 second, for example”).

Regarding claim 9, Fujisawa teaches notification control method comprising causing a computer (see Fujisawa paragraphs “0008-0010” “a notice management apparatus is provided as controlling a notice instrument providing a notice to an occupant of a vehicle”), 
decide a route to a destination of a vehicle (see Fujisawa paragraphs “0039” and “0047” “In addition, the periphery monitoring ECU 91 determines whether a lane change to an adjacent lane is possible based on the detection of the parallel-traveling vehicle A2 
notify an occupant of guidance information for guiding the occupant regarding a lane change from a traveling lane of the vehicle to a recommended lane associated with the decided route to the destination (see Fujisawa paragraphs “0063-0065” “The notice adjuster section 35 can adjust the notice start point of time at which the report of the residual period of time up to the steering start point of time is started. The notice adjuster section 35 performs an adjustment which makes the notice start point of time earlier, when the driver is under states of needing more time in order to recognize the notice of the lane change”),
control a notification start time of the guidance information for each lane on the basis of the number of lanes between the traveling lane and the recommended lane (see Fujisawa paragraphs “0032”, “0063-0065”, “0070” and “0087” “FIG. 10 illustrates a scene where after once moving from the lane located on the left side among three lanes to the intermediate lane, the vehicle A returns to the left lane. The procedure up to the completion of the first-time lane change is substantially identical to that in the state indicated in FIG. 9 (refer to (A) and (B) of FIG. 10). In response to the confirmation of a movable space of the vehicle A in the left lane after moving to the intermediate lane, the countdown up to the steering start is started again (refer to (C) of FIG. 10)” in addition to see Fujisawa figures 9-10 and paragraphs “0032”, “0063-0065”, “0070”, “0076”, “0080” and “0087” “The following states indicated in FIG. 9 and FIG. 10 are scenes where the lane changes are performed in multiple times based on the intermediate-term travel plan. FIG. 9 illustrates a scene where after once moving from the lane located on the left side among three lanes to the intermediate lane, the vehicle A further moves to the passing lane on the right side. In the state indicated in FIG. 9, the procedure from the approval of the lane change up to the countdown start is substantially identical to that in the state 
However Kanno teaches continuing, in a case where the vehicle performs a lane change after a notification of the guidance information, a notification of the guidance information even when a notification start time which is set for a lane after a lane change has not been reached (see Kanno paragraph “0034” regarding showing the notification as long as the lane change has not been reached or until the lane change is done “The display 60 can thereby notify the driver that the vehicle V is approaching the end point P1E in advance”, in addition to see figure 9 and paragraph “0054” regarding continuing the lane change notification through multiple lanes “The example illustrated in FIG. 9 illustrates the case where the vehicle V is traveling in a left-end lane of a road with three lanes on one side and travel recommended sections P11, P12, P13 are set in this order from the left end. Since the travel recommended sections P11, P12 out of these sections will end soon, the vehicle V is recommended to perform lane change to a right-end lane. As illustrated in FIG. 9, transition regions Q11, Q12 set respectively near the end points of the travel recommended section P11, P12 have a pattern whose far end is tilted to the right side on which the target lane is present, while extending in the traveling direction of the vehicle V.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Notice management apparatus and notice management method of Fujisawa to provide the lane display device and the lane display method which can reduce confusion of a driver by displaying the region indicating the transition from or to the section of the lane (Kanno paragraph “0034”).


decide a route to a destination of a vehicle (see Fujisawa paragraphs “0039” and “0047” “In addition, the periphery monitoring ECU 91 determines whether a lane change to an adjacent lane is possible based on the detection of the parallel-traveling vehicle A2 traveling the adjacent lane, thereby outputting a determination result to the communication bus 99 as the monitoring information”),
notify an occupant of guidance information for guiding the occupant regarding a lane change from a traveling lane of the vehicle to a recommended lane associated with the decided route to the destination (see Fujisawa paragraphs “0063-0065” “The notice adjuster section 35 can adjust the notice start point of time at which the report of the residual period of time up to the steering start point of time is started. The notice adjuster section 35 performs an adjustment which makes the notice start point of time earlier, when the driver is under states of needing more time in order to recognize the notice of the lane change”),
control a notification start time of the guidance information for each lane on the basis of the number of lanes between the traveling lane and the recommended lane (see Fujisawa paragraphs “0032”, “0063-0065”, “0070” and “0087” “FIG. 10 illustrates a scene where after once moving from the lane located on the left side among three lanes to the intermediate lane, the vehicle A returns to the left lane. The procedure up to the completion of the first-time lane change is substantially identical to that in the state indicated in FIG. 9 (refer to (A) and (B) of FIG. 10). In response to the confirmation of a movable space of the vehicle A in the left lane after moving to the intermediate lane, the countdown up to the steering start is started again (refer to (C) of FIG. 10)”), in addition to see Fujisawa figures 9-10 and paragraphs “0032”, “0063-0065”, “0070”, “0076”, “0080” 
However Kanno teaches continuing, in a case where the vehicle performs a lane change after a notification of the guidance information, a notification of the guidance information even when a notification start time which is set for a lane after a lane change has not been reached (see Kanno paragraph “0034” regarding showing the notification as long as the lane change has not been reached or until the lane change is done “The display 60 can thereby notify the driver that the vehicle V is approaching the end point P1E in advance”, in addition to see figure 9 and paragraph “0054” regarding continuing the lane change notification through multiple lanes “The example illustrated in FIG. 9 illustrates the case where the vehicle V is traveling in a left-end lane of a road with three lanes on one side and travel recommended sections P11, P12, P13 are set in this order from the left end. Since the travel recommended sections P11, P12 out of these sections will end soon, the vehicle V is recommended to perform lane change to a right-end lane. As illustrated in FIG. 9, transition regions Q11, Q12 set respectively near the end points of the travel recommended section P11, P12 have a pattern whose far end is tilted to the right side on which the target lane is present, while extending in the traveling direction of the vehicle V.”).


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable in view of Fujisawa et al (US 2018/0297611 A1) in view of Kanno (US 2018/0216955 A1) in view of Ota et al. (JP 2018/149915 A).

Regarding claim 3, Fujisawa fails to explicitly teach wherein the HMI control unit sets the notification start time for each of the lanes on the basis of a distance from the lane change limit point.
However Ota teaches wherein the HMI control unit sets the notification start time for each of the lanes on the basis of a distance from the lane change limit point (see Ota paragraphs “0010”, “0036” and “0089” regarding a notification system that notifies if the lane change can be happened or not under the condition of distance with preceding vehicles “FIG. 3 is a conceptual diagram for explaining the required inter-vehicle distance Lx. As shown in FIG. 3, it is assumed that a vehicle (hereinafter referred to as the target lane following vehicle) Fv traveling behind the host vehicle Hv in the target lane and a vehicle traveling ahead of the own vehicle Hv in the target lane (hereinafter referred to as the target lane The preceding vehicle) Pv is shorter than the necessary inter-vehicle distance Lx, the system condition judging unit F7, which will be described later, judges that lane change can not be performed. On the other hand, when the inter-vehicle distance La between the target lane following vehicle Fv and the target lane preceding vehicle Pv is a necessary inter-vehicle distance abnormality, the system 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Notice management apparatus and notice management method of Fujisawa for determining whether or not it is necessary for the necessity determination unit to perform a lane change wherein the lane change execution unit determines that the user condition determination unit determines that the user condition and the lane change is performed in a mode that satisfies the user condition if it is determined that lane change based on the lane change condition is possible (Ota  paragraphs “0010”, “0036” and “0089”).

Regarding claim 4, Fujisawa teaches wherein, as a lane becomes farther away from the recommended lane, the HMI control unit increases a distance from the lane change limit point at a predetermined interval, and sets the notification start time for each of the lanes (see Fujisawa paragraphs “0064-0065” regarding increasing the time distance as the vehicle needs more time to do lane change through multiple lanes “The notice adjuster section 35 performs an adjustment which makes the notice start point of time earlier, when the driver is under states of needing more time in order to recognize the notice of the lane change. The notice adjuster section 35 can make the notice start point of time earlier by making the notice start point of time have a longer preliminary interval before the steering start point of time, as a future scheduled travel speed obtained by the travel plan obtainer section 31 and a current travel speed obtained by the vehicle speed obtainer section 32 become faster”).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable in view of Fujisawa et al (US 2018/0297611 A1) in view of Kanno (US 2018/0216955 A1) in view of Yoshida et al. (JP 2018146461 A).

Regarding claim 7, Fujisawa fails to explicitly teach wherein, in a case where the vehicle is traveling in the recommended lane, the HMI control unit causes the notification unit to notify of lane change non-necessity information indicating that a lane change of the vehicle is unnecessary in place of the guidance information.
However Yoshida teaches wherein, in a case where the vehicle is traveling in the recommended lane, the HMI control unit causes the notification unit to notify of lane change non-necessity information indicating that a lane change of the vehicle is unnecessary in place of the guidance information (see Yoshida paragraphs “0058-0060” regarding determining whether the lane change is necessary or not, in order to not do a lane change if not necessary “In determining whether or not such a lane change is necessary, the determination unit 770 determines that the event information includes information that the on-street parking vehicle is "NO" and information indicating that the congestion row at the guidance target point is " When there is a congestion column on the advancing lane and the traveling lane is not the traveling lane, the lane to the advancing lane is set so that the position of the moving body MV becomes the end of the congestion row which is the travel disturbance section It is determined that the change is necessary. Then, the determination unit 770 sends the determination result to the generation unit 780” and “guidance information to the notification unit 785. As a result, the notification unit 785 informs the driver of the lane on the road on which the moving body MV should travel”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Notice management apparatus and notice management method of Fujisawa it is determined whether or not an event has occurred, which is a reference material for determining whether or not a lane change is 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.M.A./            Examiner, Art Unit 3665   
/ABBY Y LIN/            Supervisory Patent Examiner, Art Unit 3666